On Rehearing.
O’NIELL, J.
In the application for rehearing, our attention has been called to the Act No. 315 of 1908, which provides that police juries have authority to enforce their ordinances by prosecution “by criminal process of indictment or information.”
This statute has done away with^the distinction theretofore made between a prosecution for violation of a state statute and a prosecution for violation of a police jury ordinance. It declares that a prosecution for the violation, of a police jury ordinance is a “criminal process,” and authorizes its institution “by indictment or information.” All criminal prosecutions in the district courts are by indictment or information; whereas section 3 of Act 103 of 1898, creating the city court of Shreveport, authorizes prosecutions in that cburt by affidavit.
Wé have already decided that the jurisdic: tion of the city court of Shreveport to try misdemeanors is only concurrent with the original jurisdiction vested in the First judicial district court of the parish of Qaddo by article 109 of the Constitution. See State ex rel. Hart v. Judge, 113 La. 658, 37 South. 546. Therefore, in the light of the Act 315 of 1908, there is no good reason for saying that Act No. 103 of 1898, which created the city court of Shreveport and conferred upon it jurisdiction in cases of violations of police jury ordinances committed within the Fourth ward of Caddo parish, prevents the district court from exercising its original jurisdiction in such cases.
Our conclusion is that a prosecution for violation of a police jury ordinance is a “criminal case” within the meaning of article 109 of the Constitution, conferring original jurisdiction upon the district courts in all criminal cases.
For the reasons here given, our former opinion and decree in this case are reversed and annulled. It is now ordered and decreed that the temporary restraining order and the rule to show cause why the writ of prohibition should not issue be, and they are now, recalled and revoked; and this case is remanded to the district.court for trial.